Citation Nr: 0911571	
Decision Date: 03/27/09    Archive Date: 04/01/09

DOCKET NO.  04-37 852A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
August 1964 to August 1966, from October 1966 to October 
1972, and from November 1974 to August 1987.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in August 2003 of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Houston, Texas.

In May 2006, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  The transcript is in the 
record.  

In January 2007, the Board reopened and remanded the claim 
for further evidentiary development.  As the requested 
development has been completed, no further action is 
necessary to comply with the Board's remand directives.  
Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

The Veteran did not engage in combat with the enemy during 
his period of service, and there is no credible supporting 
evidence that the claimed in-service stressors occurred to 
support the current diagnosis of post-traumatic stress 
disorder. 


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.304 (2008).



Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet.App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in April 2003, in February 2005, and in 
January 2007.  The Veteran was notified of the type of 
evidence needed to substantiate the claim of service 
connection for post-traumatic stress disorder, namely, 
evidence of a current disability; evidence of a relationship 
between the current disability and the injury or disease or 
event, causing an injury or disease, during service; and 
evidence that the disabilities were caused or aggravated by a 
service-connected disability.  The Veteran was notified that 
he should provide a complete detailed description of any in-
service traumatic event to include the names of those 
involved, dates, and places during which the incidents 
occurred.  

The Veteran was also notified that VA would obtain service 
records, VA records, and records of other Federal agencies, 
and that he could submit other records not in the custody of 
a Federal agency, such as private medical records, or with 
his authorization VA would obtain any such records on his 
behalf.  The notice included the provisions for the effective 
date of a claim and for the degree of disability assignable.  

As for the content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and of Dingess v. Nicholson, 19 
Vet.App. 473 (notice of the elements of the claim).  

To the extent that the VCAA notice was provided after the 
initial adjudication, the timing of the notice did not comply 
with the requirement that the notice must precede the 
adjudication.  The timing error was cured by adequate 
content-complying VCAA notice and subsequent readjudication 
as evidenced by the supplemental statement of the case, dated 
in December 2008.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained the Veteran's 
service personnel records and service treatment records.  
Pursuant to the Board remand, the RO has attempted through 
the U.S. Army and Joint Services Research Center to obtain a 
unit history and lessons learned for the 630th Ordnance 
Company (Ammo) from September 1965 to August 1966, in order 
to verify the Veteran's claimed in service-stressor, but no 
records were available.  

In January 2007, the RO asked the Veteran for additional 
information on stressors during his second tour in Vietnam 
from October 1970 to October 1971.  In January 2009, the 
Veteran stated that he had no other information or evidence 
to submit. 

VA also notified the Veteran that evidence from sources other 
than the Veteran's service records may constitute credible 
supporting evidence of the stressor.  38 C.F.R. § 3.304(f).  
The Veteran has not identified any additional pertinent 
records.  The Veteran was afforded a VA psychiatric 
examination in December 2003.  

As there is no indication of the existence of additional 
evidence to substantiate the claim, the Board concludes that 
no further assistance to the Veteran in developing the facts 
pertinent to the claim is required to comply with the duty to 
assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service treatment records show that in March 1978 the 
Veteran was prescribed Valium due to problems with his 
temper.  The service treatment records, including the report 
of retirement examination, contain no complaint, finding, 
history, treatment, or diagnosis of post-traumatic stress 
disorder. 

The service personnel records show that the Veteran had two 
tours of duty in Vietnam.  During the first tour of duty from 
September 1965 to August 1966, the Veteran served in 630th 
Ordnance Company, and in the second tour of duty from October 
1970 to October 1971, he served in 550th Ordnance Detachment 
and in the 60th Ordnance Company.  His military occupational 
specialty was ammunition storage supply specialist.  The 
Veteran was awarded the Vietnam Campaign Medal, Vietnam 
Service Medal, Vietnamese Cross of Gallantry with Palm, Army 
Commendation Medal, Army Service Ribbon, Overseas Service 
Ribbon (3), Army Achievement Medal, NCO Professional 
Development Ribbon, National Defense Service Medal.  He 
participated in the Vietnam Defense Campaign, 
Counteroffensive phase II and VII, and the 15th unnamed 
campaign.  

After service, VA records show that in July 2002 the Veteran 
was evaluated for depression and the assessment was to rule 
out post-traumatic stress disorder.  In May 2003, the Veteran 
complained that he was bothered by nightmares related to 
Vietnam and he described several combat experiences, but the 
most troublesome was the bombing of his unit at Tuy Hoa where 
one of his men suffered serious head and facial injuries.  
The impression was probable post-traumatic stress disorder.  
In June 2004, the assessment was post-traumatic stress 
disorder by history.   In July 2004, the assessment was to 
rule out post-traumatic stress disorder.  In September 2004, 
the Veteran stated that he was in combat while stationed at 
Cam Ranh Bay, Phan Thiet and Pleiku, and the diagnosis was 
post-traumatic stress disorder, combat related.  The Veteran 
stated that he did not receive a Combat Infantryman Badge 
because he was not in an infantry unit. 

On VA examination in December 2003, the Veteran described an 
incident in which his unit was moving to a new area on foot, 
when they were hit by mortar fire and one man standing next 
to him was killed.  He also related seeing a Vietnamese man 
die after being bitten by a cobra.  Finally, he reported that 
while he was stationed in Hawaii, his unit, which remained in 
Vietnam, came under enemy attack and several men were killed.  
The diagnosis was post-traumatic stress disorder, which the 
examiner based on combat service in Vietnam and as evidenced 
by a Combat Infantry Badge. 

In May 2006, the Veteran testified that during his first tour 
of duty in Vietnam he was subjected to enemy mortar attacks.  
The Veteran also reported that during one such attack, a 
fellow serviceman, whom he stated was in the bunk next to 
him, was injured and required his help.  However, he also 
testified that this incident took place in Vietnam while he 
was stationed in Hawaii.  

In response to a request by the RO, in June 2008, the Joint 
Services Research Center (JSRRC) indicated that it was unable 
to provide a unit history and lessons learned for the 630th 
Ordnance Company (Ammo) from September 1965 to August 1966, 
because there were no records of lessons taken on file.   



Legal Criteria

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  
38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic." Continuity of symptomatology is required where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Regarding PTSD, service connection requires medical evidence 
diagnosing the condition in accordance with § 4.125(a); a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.

The evidence necessary to establish that the claimed in- 
service stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304.



If it is determined through military citation or other 
supportive evidence that a veteran engaged in combat with the 
enemy, and the claimed in-service stressor is related to 
combat, the veteran's lay testimony regarding the reported 
in-service stressor must be accepted as conclusive evidence 
as to its actual occurrence and no further development or 
corroborative evidence will be necessary.  38 C.F.R. 
§ 3.304(f).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, a veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such a 
case, the record must contain service records or other 
corroborative evidence that substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  Moreover, a medical opinion diagnosing PTSD does not 
suffice to verify the occurrence of the claimed in-service 
stressor.  Moreau, 9 Vet. App. at 395-396; Cohen v. Brown, 10 
Vet. App. 128, 142 (1997).

Analysis

Post-traumatic stress disorder (PTSD) was not affirmatively 
shown to be have beenpresent during service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).

To the extent that the Veteran declares that he has PTSD 
related to service, PTSD is not a condition under case law 
where lay observation has been found to be competent to 
establish a diagnosis and the determination as to the 
presence of the disorder therefore is medical in nature, that 
is, not capable of lay observation.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997) (On the question of whether the Veteran 
has a chronic condition since service, the evidence must be 
medical unless it relates to a condition as to which, under 
case law, lay observation is competent); Barr v. Nicholson, 
21 Vet. App. 303 (2007) (Lay testimony is competent to 
establish the presence of observable symptomatology, where 
the determination is not medical in nature and is capable of 
lay observation).

Also by regulation the diagnosis of PTSD requires medical 
evidence diagnosing the condition in accordance 38 C.F.R. 
§ 4.125, that is, a diagnosis that conforms to the Diagnostic 
and Statistical Manual of Mental Disorders (DSM- IV).  38 
C.F.R. §3.304(f).

Where the determinative issue involves a question of a 
medical diagnosis, not capable of lay observation, competent 
medical evidence is required to substantiate the claim.  
Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis or medical opinion.  
38 C.F.R. § 3.159.  

For this reason, the Board rejects the Veteran's statements 
and testimony as competent evidence that he has PTSD related 
to service.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).  

Although the record documents a diagnosis of PTSD, this does 
not end the inquiry because the diagnosis satisfies only one 
element in order to establish service connection.  In 
addition to the diagnosis, there must be credible supporting 
evidence that the claimed in-service stressor occurred.

The service records do not include a combat citation or other 
evidence that the Veteran engaged in combat, including a 
Combat Infantryman Badge.  And the Veteran stated that he did 
not receive the Combat Infantryman Badger because he was not 
in an infantry unit.  And while the JSRRC reported that it 
was unable to locate the historical report for the Veteran's 
unit from September 1965 to August 1966, there is no other 
evidence from any other source that the Veteran was involved 
in combat during the time he was in Vietnam.  For these 
reasons, the Board finds that the Veteran was not involved in 
combat and his statements alone are insufficient to establish 
the occurrence of any in-service stressor to support the 
diagnosis of PTSD. 

As for the noncombat stressor, the Veteran asserts that he 
witnessed the death of a Vietnamese man by a snakebite, and 
learning about his unit coming under enemy attack in Vietnam 
while he was stationed in Hawaii.    

There is no credible supporting evidence that the in-service 
stressors actually occurred and the evidence of the actual 
occurrence of the noncombat in-service stressors cannot 
consist solely of after-the-fact medical nexus evidence.  
Moreau v. Brown, 9 Vet.App. 389, 395-96 (1996).

Since the diagnosis of PTSD is predicated on in-service 
stressors, and since there is no credible evidence that the 
Veteran was in combat or that the noncombat stressors 
actually occurred, the Board rejects the current diagnosis of 
PTSD related to combat service.  

Without credible supporting evidence of any alleged in-
service stressor, the preponderance of the evidence is 
against the claim and the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b). 


ORDER

Service connection for post-traumatic stress disorder is 
denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


